[Cite as State v. Brown, 2022-Ohio-1917.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                            STATE OF OHIO,

                                            Plaintiff-Appellee,

                                                     v.

                                     ROY WILTON BROWN,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                            Case No. 21 BE 0012


                                            Application to Reopen

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Carol Ann Robb, Judges.


                                                JUDGMENT:
                                                  Denied.


Atty. J. Kevin Flanagan, Belmont County Prosecutor, and Atty. Daniel P. Fry, Assistant
Prosecuting Attorney, 52160 National Road, St. Clairsville, Ohio 43950, for Plaintiff-
Appellee (No Response Filed) and
Roy Wilton Brown, Pro Se, Lebanon Correctional Institution, P.O. Box 56, Lebanon,
Ohio 45036, Defendant-Appellant.
                                                                                         –2–


                                   Dated: May 31, 2022

PER CURIAM.

       {¶1}   On April 18, 2022, Appellant, Roy Wilton Brown, filed a pro se App.R. 26(B)
application to reopen his direct appeal in State v. Brown, 7th Dist. Belmont No. 21 BE
0012, 2022-Ohio-893. Appellee, the State of Ohio, did not file a response.
       {¶2}   Appellant was consecutively sentenced to seven years in prison for
tampering with evidence, possession of heroin, and possession of cocaine following a
guilty plea. In Appellant’s direct appeal, appellate counsel raised two assignments of
error: (1) that the trial court erred in denying Appellant’s pre-sentence motion to withdraw
his guilty plea following a hearing on the basis that his initially retained trial counsel’s
assistance was ineffective; and (2) that Appellant’s (subsequently) retained trial counsel
(counsel that filed and argued his motion to withdraw guilty plea) also rendered ineffective
assistance. Id. at ¶ 1. This court found no merit in either argument and affirmed the trial
court’s judgment on March 21, 2022. Id. at ¶ 28.

       App.R. 26(B)(1) and (2)(b) require applications to reopen based on
       ineffective assistance of appellate counsel to be filed within ninety days from
       journalization of the decision. App.R. 26(B)(1), (2)(b); State v. Gumm, 103
       Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861. The ninety-day
       requirement applies to all appellants. State v. Buggs, 7th Dist. Mahoning
       Nos. 06 MA 28, 07 MA 187, 2009-Ohio-6628, ¶ 5.

       If an application for reopening is not filed within the ninety day time period,
       an appellant must make a showing of good cause justifying the delay in
       filing. State v. Dew, 7th Dist. Mahoning No. 08 MA 62, 2012-Ohio-434.

State v. Frazier, 7th Dist. Belmont No. 16 BE 0040, 2020-Ohio-993, ¶ 5-6.

       {¶3}   As stated, Appellant’s application for reopening was filed on April 18, 2022.
Therefore, his application is timely as it was filed within the 90-day timeframe of this
court’s March 21, 2022 decision. Brown, supra; App.R. 26(B)(1) and (2)(b). Upon review,




Case No. 21 BE 0012
                                                                                      –3–


however, Appellant fails to meet the standard for reopening this appeal. See State v.
Romeo, 7th Dist. Mahoning No. 14 MA 0060, 2018-Ohio-2482, ¶ 6.

      The test for ineffective assistance of counsel requires a defendant to prove
      (1) that counsel’s performance was deficient, and (2) that the deficient
      performance prejudiced the defendant. Strickland v. Washington, 466 U.S.
      668, 687, 104 S. Ct. 2052 (1984). Under this test, a criminal defendant
      seeking to reopen an appeal must demonstrate that appellate counsel was
      deficient for failing to raise the issue presented in the application for
      reopening and that there was a reasonable probability of success had that
      issue been raised on appeal. [State v.] Spivey[, 84 Ohio St.3d 24,] 25
      [(1998)].

      ***

      Under App.R. 26(B), an applicant must set forth “(o)ne or more assignments
      of error or arguments in support of assignments of error that previously were
      not considered on the merits in the case by any appellate court or that were
      considered on an incomplete record because of appellate counsel’s
      deficient representation.” App.R. 26(B)(2)(c).

State v. Hackett, 7th Dist. Mahoning No. 17 MA 0106, 2019-Ohio-3726, ¶ 6, 9.

      [Furthermore] [i]t should finally be noted that appellate counsel need not
      raise every possible issue in order to render constitutionally effective
      assistance. [State v.] Tenace, 109 Ohio St.3d 451 at ¶ 7, 849 N.E.2d 1,
      citing State v. Sanders (2002), 94 Ohio St.3d 150, 151-152, 761 N.E.2d 18.
      “Experienced advocates since time beyond memory have emphasized the
      importance of winnowing out weaker arguments on appeal and focusing on
      one central issue if possible, or at most on a few key issues.” Jones v.
      Barnes (1983), 463 U.S. 745, 751, 103 S.Ct. 3308, 77 L.Ed.2d 987.

State v. Jones, 7th Dist. Mahoning No. 06 MA 17, 2008-Ohio-3352, ¶ 6.




Case No. 21 BE 0012
                                                                                         –4–


       {¶4}   Appellant raises four assignments of error in his application, namely that:
(1) the trial court erred in sentencing him to the maximum; (2) the court erred in sentencing
him consecutively; (3) the court erred in sentencing him regarding allied offenses; and (4)
the court erred in running his sentences consecutively instead of concurrently. (4/18/2022
Appellant’s Application for Reopening, p. 2-3). Appellant, however, fails to provide any
analysis to support his four assignments of error. Because Appellant’s assignments are
interrelated, as they all concern his sentence, we will address them together.
       {¶5}   This court utilizes R.C. 2953.08(G) as the standard of review in all felony
sentencing appeals. State v. Michaels, 7th Dist. Mahoning No. 17 MA 0122, 2019-Ohio-
497, ¶ 2, citing State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231,
¶ 1.
       {¶6}   R.C. 2953.08(G) states in pertinent part:

       (2) The court hearing an appeal under division (A), (B), or (C) of this section
       shall review the record, including the findings underlying the sentence or
       modification given by the sentencing court.

       The appellate court may increase, reduce, or otherwise modify a sentence
       that is appealed under this section or may vacate the sentence and remand
       the matter to the sentencing court for resentencing. The appellate court’s
       standard for review is not whether the sentencing court abused its
       discretion. The appellate court may take any action authorized by this
       division if it clearly and convincingly finds either of the following:

       (a) That the record does not support the sentencing court’s findings under
       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section
       2929.14, or division (I) of section 2929.20 of the Revised Code, whichever,
       if any, is relevant;

       (b) That the sentence is otherwise contrary to law.

R.C. 2953.08(G)(2)(a)-(b).




Case No. 21 BE 0012
                                                                                        –5–


         {¶7}   Although trial courts have full discretion to impose any term of imprisonment
within    the   statutory   range,   they   must    consider   the   sentencing    purposes
in R.C. 2929.11 and the guidelines contained in R.C. 2929.12.
         {¶8}   R.C. 2929.11(A) provides that the overriding purposes of felony sentencing
are (1) “to protect the public from future crime by the offender and others”; and (2) “to
punish the offender * * * using the minimum sanctions that the court determines
accomplish those purposes without imposing an unnecessary burden on state or local
government resources.” Further, the sentence imposed shall be “commensurate with and
not demeaning to the seriousness of the offender’s conduct and its impact upon the victim,
and consistent with sentences imposed for similar crimes committed by similar offenders.”
R.C. 2929.11(B).
         {¶9}   R.C. 2929.12 provides a nonexhaustive list of sentencing factors the trial
court must consider when determining the seriousness of the offense and the likelihood
that the offender will commit future offenses. The court that imposes a felony sentence
“has discretion to determine the most effective way to comply with the purposes and
principles of sentencing.” R.C. 2929.12(A). The factors a trial court may consider include
the “more serious” factors, such as “[t]he physical or mental injury suffered by the victim
of the offense due to the conduct of the offender was exacerbated because of the physical
or mental condition or age of the victim” and “[t]he victim of the offense suffered serious
physical, psychological, or economic harm as a result of the offense.” R.C. 2929.12(B)(1)
and (2). The court may also consider the “less serious” factors, any recidivism factors,
and any mitigating factors listed in R.C. 2929.12(C)-(F).

         R.C. 2929.11 does not require the trial court to make any specific findings
         as to the purposes and principles of sentencing. State v. Wilson, 129 Ohio
         St.3d 214, 2011-Ohio-2669, 951 N.E.2d 381, ¶ 31. Similarly, R.C. 2929.12
         does not require the trial court to “use specific language or make specific
         findings on the record in order to evince the requisite consideration of the
         applicable seriousness and recidivism factors.” State v. Arnett, 88 Ohio
         St.3d 208, 215, 724 N.E.2d 793 (2000).




Case No. 21 BE 0012
                                                                                      –6–


State v. Shaw, 7th Dist. Belmont No. 15 BE 0065, 2017-Ohio-1259, ¶ 36; see also State
v. Morant, 7th Dist. Belmont No. 20 BE 0020, 2021-Ohio-3160, ¶ 56 (“‘[N]either R.C.
2929.11 nor R.C. 2929.12 requires a trial court to make any specific factual findings on
the record[.]’”)

      {¶10} “‘The trial court has full discretion to impose any sentence within the
authorized statutory range, and the court is not required to make any findings or give its
reasons for imposing maximum or more than minimum sentences.’ State v. King, 2013-
Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.).” State v. Burkhart, 7th Dist. Belmont No. 18
BE 0020, 2019-Ohio-2711, ¶ 16.
      {¶11} Regarding consecutive sentences, R.C. 2929.14(C)(4) states:

      (4) If multiple prison terms are imposed on an offender for convictions of
      multiple offenses, the court may require the offender to serve the prison
      terms consecutively if the court finds that the consecutive service is
      necessary to protect the public from future crime or to punish the offender
      and that consecutive sentences are not disproportionate to the seriousness
      of the offender’s conduct and to the danger the offender poses to the public,
      and if the court also finds any of the following:

      (a) The offender committed one or more of the multiple offenses while the
      offender was awaiting trial or sentencing, was under a sanction imposed
      pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
      was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one or
      more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the courses
      of conduct adequately reflects the seriousness of the offender’s conduct.

      (c) The offender’s history of criminal conduct demonstrates that consecutive
      sentences are necessary to protect the public from future crime by the
      offender.



Case No. 21 BE 0012
                                                                                         –7–


R.C. 2929.14(C)(4)(a)-(c).

      It has been held that although the trial court is not required to recite the
      statute verbatim or utter “magic” or “talismanic” words, there must be an
      indication that the court found (1) that consecutive sentences are necessary
      to protect the public from future crime or to punish the offender, (2) that
      consecutive sentences are not disproportionate to the seriousness of the
      offender’s conduct and to the danger posed to the public, and (3) one of the
      findings described in R.C. 2929.14(C)(4)(a), (b), or (c). State v. Bellard, 7th
      Dist. Mahoning No. 12-MA-97, 2013-Ohio-2956, ¶ 17. The court need not
      give its reasons for making those findings however. State v. Power, 7th Dist.
      Columbiana No. 12 CO 14, 2013-Ohio-4254, ¶ 38. A trial court must make
      the consecutive sentence findings at the sentencing hearing and must
      additionally incorporate the findings into the sentencing entry. State v.
      Williams, 7th Dist. Mahoning No. 13-MA-125, 2015-Ohio-4100, ¶ 33-34,
      citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d
      659, ¶ 37.

State v. Thomas, 7th Dist. Mahoning No. 18 MA 0025, 2020-Ohio-633, ¶ 41.

      {¶12} On February 17, 2021, the trial court held a sentencing hearing pursuant to
R.C. 2929.19 and filed a sentencing entry the next day. In his direct appeal, this court
stated:

      On February 18, 2021, the trial court consecutively sentenced Appellant
      based upon his previously entered guilty plea to 36 months on count two,
      tampering with evidence, 36 months on amended count four, possession of
      heroin, and 12 months on count five, possession of cocaine, for a total of
      seven years in prison.

      ***

      [Regarding his guilty plea and sentence,] Appellant was indicted on five
      counts, retained his initial trial counsel, and pled not guilty. Appellant later



Case No. 21 BE 0012
                                                                                      –8–


      withdrew his not guilty plea and pled guilty to three counts: count two,
      tampering with evidence, a felony of the third degree, in violation of R.C.
      2921.12(A)(1)(B); an amended count four, possession of heroin, a felony of
      the third degree, in violation of R.C. 2925.11(A)(C)(6)(c); and count five,
      possession of cocaine, a felony of the fifth degree, in violation of R.C.
      2925.11(A)(C)(4)(a). The trial court accepted Appellant's guilty plea after
      finding it was made in a knowing, intelligent, and voluntary manner pursuant
      to Crim.R. 11 and dismissed counts one and three. Thus, Appellant’s
      decision to enter a guilty plea to three of the five counts was a tactical
      decision made by him with the advice of his initial trial counsel, which
      resulted in a sentencing benefit to him as he faced more years in
      prison. See [State v.] Gawron, [7th Dist. Belmont No. 20 BE 0009, 2021-
      Ohio-3634,] at ¶ 94.

      ***

      Prior to the current proceeding, Appellant had numerous misdemeanor and
      felony offenses beginning in 2004. Again, the PSI includes all of Appellant’s
      offenses which span three pages in length.

Brown, supra, at ¶ 11, 16, 19.

      {¶13} The record in this case reflects the trial court considered R.C. 2929.11,
2929.12, 2929.13, 2929.14, and the PSI. Specifically, the court “considered the record,
oral statements, the pre-sentence report, as well as the principles and purposes of
sentencing under R.C. 2929.11 and has balanced the seriousness and recidivism factors
under R.C. 2929.12.” (2/18/2021 Sentencing Entry, p. 1). The court found that certain
factors contained in R.C. 2929.12(B) and (D) apply to Appellant:

      (1) As an adult, Defendant has a criminal history which includes: Drug
      Possession; Failure to Comply with Order or Signal of Police Office[r] (F3);
      Attempted Trafficking; Two (2) counts of Disorderly Conduct; Three (3)
      counts of Trafficking Offense[s]; Three (3) counts of Possessing Criminal
      Tools; Three (3) counts of Drug Possession; Resisting Arrest; Drug Abuse;


Case No. 21 BE 0012
                                                                                         –9–


       Dangerous Drugs; Attempted Having Weapons Under Disability; Carrying
       Concealed Weapons; Having Weapons While Under Disability; Possession
       of Deadly Weapon in School Safety Zone;

       (2) Defendant has not responded to sanctions previously imposed; and

       (3) Defendant has an established criminal history, resulting in escalating
       criminal activity without “good faith” treatment and/or an effort to change his
       lifestyle.

(2/18/2021 Sentencing Entry, p. 2).

       {¶14} The court further stated:

       In accord with R.C. 2929.14(C)(4), the Court finds that a consecutive
       sentence is necessary to protect the public from future crime and to punish
       the offender, and consecutive sentences are not disproportionate to the
       seriousness of the offender’s conduct and the danger this offender poses
       to the public. The Court specifically finds that imposition of consecutive
       sentences is reasonable and appropriate, The Court further finds that
       consecutive sentences are necessary to protect the public from future
       crimes. The Court further finds that the harm to the victim was so great that
       a single term does not adequately reflect the seriousness of Defendant’s
       conduct and that consecutive sentences are necessary to protect the public
       from future crimes by this offender and by others. (Emphasis sic).

(2/18/2021 Sentencing Entry, p. 3).

       {¶15} Appellant was sentenced to maximum terms of 36 months for the third
degree felony counts, tampering with evidence in violation of R.C. 2921.12(A)(1)(B), and
possession of heroin in violation of R.C. 2925.11(A)(C)(6)(c).           Thus, Appellant’s
sentences are within the statutory ranges for the third-degree felony offenses. R.C.
2929.14(A)(3)(b) (“For a felony of the third degree that is not an offense for which division
(A)(3)(a) of this section applies, the prison term shall be a definite term of nine, twelve,
eighteen, twenty-four, thirty, or thirty-six months.”) Appellant was also sentenced to a


Case No. 21 BE 0012
                                                                                     – 10 –


maximum term of 12 months for the fifth degree felony count, possession of cocaine in
violation of R.C. 2925.11(A)(C)(4)(a). Thus, Appellant’s sentence is also within the
statutory range for the fifth-degree felony offense. R.C. 2929.14(A)(5) (“For a felony of
the fifth degree, the prison term shall be a definite term of six, seven, eight, nine, ten,
eleven, or twelve months.”)
       {¶16} Because the trial court had full discretion to impose any sentence within the
authorized statutory ranges, and Appellant’s maximum terms are within the authorized
statutory ranges for third and fifth-degree felonies, his consecutive sentence is not
contrary to law. See R.C. 2929.14; Burkhart, supra, at ¶ 16. Also, because the offenses
were committed separately and with a separate animus or motivation, the trial court did
not err in failing to merge the convictions. See, e.g., State v. Coffman, 12th Dist. Butler
No. CA2015-01-014, 2015-Ohio-2990, ¶ 24. Therefore, we fail to see any ineffective
assistance of appellate counsel warranting a reopening.
       {¶17} For the foregoing reasons, Appellant has failed to comply with the
requirements set forth in App.R. 26(B) and has failed to present issues that establish a
colorable claim of ineffective assistance of appellate counsel.
       {¶18} Accordingly, Appellant’s pro se App.R. 26(B) application for reopening is
hereby denied.



JUDGE DAVID A. D’APOLITO


JUDGE GENE DONOFRIO


JUDGE CAROL ANN ROBB




                                 NOTICE TO COUNSEL

This document constitutes a final judgment entry.



Case No. 21 BE 0012
                      – 11 –




Case No. 21 BE 0012